Mr. Justice Swarswood
delivered the opinion of the court, October 22d 1877.
We find no error in the refusal of the court below to charge as requested in the defendant’s first point, and the error in the charge is not properly assigned.
But we are of opinion that the defendant was entitled to an unqualified affirmance of his fourth point, and that the qualifica tion added by the learned judge was erroneous, and the second assignment of error must therefore be sustained.
This was an action to recover damages for a false and fraudulent representation by the defendant of his circumstances, by which the plaintiff had been induced to give him credit. The rule which must govern in such an action has been stated with great precision by Chief Justice Gibson in Bokee v. Walker, 2 Harris 139. That was the case o'f a representation of the circumstances of a third person, but there is no distinction between such a case and this, as to the rule of decision, though of course the jury may be expected to make a difference. A man knows his own circumstances better than those of his friend or neighbor, and if hopelessly insolvent it will not always be easy to convince a jury that he believed himself to be solvent. They will more narrowly scrutinize his conduct to arrive at a conclusion as to the sincerity of his belief. But men often are very unreasonable in the estimate they form of the value of their property, and yet are very honest in their opinion. It would introduce a new and very dangerous element into the question to say that the jurv must decide whether the *241defendant had reasonable grounds for his belief. “In an action for deceit,” says Chief Justice Gibson, “the jury have to deal with a question of good faith, and if they are satisfied that the defendant believed his own story, it is their duty to find in his favor.” “ A man who believes what he says is not chargeable with bad faith, and the state of his belief is a fact for the jury.” “ Sincerity of belief, however apparently unfounded, is unmixed matter of fact; and, if it were not the test, every recommendation would be a guaranty.” We have been referred to no subsequent case which at all qualifies the principle thus announced. On the contrary, in Graham v. Hollinger, 10 Wright 55, wdiere it would seem the defendant had suppressed the fact that he held himself a judgment bond against the person recommended, Mr. Justice Strong said: “If the representations made were false and yet were honestly believed to be true, and if the existence of the judgment bond was not mentioned from thoughtlessness and without intention to deceive, the liability of the defendant for damages was not made out.” “It maybe that the defendant could hardly have been mistaken, but whether he w'as or not was for the jury.”
Judgment reversed, and venire facias de novo awarded.